t c summary opinion united_states tax_court roulette william smith petitioner v commissioner of internal revenue respondent docket no 6129-06s 9684-07s filed date roulette william smith pro_se heather k mccluskey and sherri wilder for respondent gerber judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decisions to be entered are not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure in and dollar_figure in after concessions the sole issue remaining for consideration is whether petitioner is entitled to deduct certain business_expenses background2 petitioner resided in california when he filed his petitions during the years in issue petitioner was employed as a member_of_the_faculty at cal state university dominguez hills csudh in carson california and at the institute of transpersonal psychology itp in palo alto california petitioner also owned rental real_estate in santa barbara california and operated a business named institute for postgraduate interdisciplinary studies ipis on schedules c profit or loss from business attached to his form sec_1040 u s individual_income_tax_return petitioner claimed business deductions of dollar_figure for and dollar_figure for petitioner also claimed a dollar_figure loss from his rental 2the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference 3all figures have been rounded to the nearest dollar real_estate on schedule e supplemental income and loss attached to hi sec_2002 income_tax return on date respondent issued a notice_of_deficiency for petitioner’ sec_2002 tax_year disallowing petitioner’s schedule c deductions for lack of substantiation and dollar_figure of dollar_figure petitioner claimed as a real_estate loss determining that it was a passive_activity_loss on date respondent issued a notice_of_deficiency for petitioner’s tax_year disallowing all dollar_figure of the schedule c deductions for lack of substantiation petitioner filed timely petitions in response to the notices of deficiency on date the court granted respondent’s oral motion to consolidate petitioner’s cases petitioner has conceded that his real_estate loss was a passive_activity_loss and respondent has conceded that petitioner is entitled to deduct dollar_figure of the real_estate loss under sec_469 because petitioner actively participated in his rental real_estate activity discussion deductions are a matter of legislative grace and taxpayers bear the burden of establishing entitlement to any claimed deduction rule a 503_us_79 taxpayers must maintain records sufficient to allow the commissioner to determine their correct_tax liability sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of each item they claim as a deduction 65_tc_87 affd per curiam 540_f2d_821 5th cir for most business deductions claimed petitioner failed to maintain adequate or any records to the extent petitioner produced substantiating records at trial they were disorganized and incomplete the court has carefully reviewed the record and to the extent possible refined petitioner’s documentation and testimony to bring some clarity to an otherwise unfathomable sea of murky material the disallowance of most of petitioner’s claimed deductions is attributable to his failure to properly document his expenses sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year a taxpayer’s personal or living_expenses are not deductible sec_262 on schedules c of hi sec_2002 and returns petitioner claimed the following business_expense sec_4 for his ipis business activity 4the amounts listed as petitioner’s expenses throughout this opinion do not reflect any limitations on deductions such as the 50-percent limitation on meals and entertainment_expenses under sec_274 expense car and truck insurance legal and professional office travel meals and entertainment utilities other 1dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1petitioner calculated hi sec_2002 car and truck expense by multiplying the standard mileage rate of cents per mile by big_number business miles see revproc_2001_54 sec_5 2001_2_cb_530 however the entries in petitioner’s log total big_number miles and there is no explanation in the record for the 132-mile discrepancy 2petitioner should have claimed a car and truck expense of dollar_figure using the standard mileage rate of cents per mile and the big_number business miles he purportedly drove see revproc_2002_61 sec_5 2002_2_cb_616 there is no explanation in the record for the 24-cent discrepancy 3petitioner claimed dollar_figure in lodging_expenses and dollar_figure in other travel_expenses petitioner improperly calculated his lodging_expenses using a per_diem rate of dollar_figure for days in palo alto discussed infra see revproc_2001_47 2001_2_cb_332 c f_r ch app a 4petitioner’s travel_expenses consisted entirely of lodging_expenses which he improperly and incorrectly calculated using the per_diem rates discussed infra 5petitioner claimed dollar_figure in meals expenses and dollar_figure in entertainment_expenses petitioner calculated his meals expense using a per_diem rate of dollar_figure for days in palo alto see revproc_2001_47 supra c f_r ch app a 6petitioner’s meals and entertainment_expenses consisted entirely of meals expenses which he calculated using incorrect per_diem rates discussed infra petitioner claims he was in the business of medical_research as part of that research petitioner asserts that he studied people who did not know they needed help and people who mistakenly believed they needed help petitioner claimed he gave individuals gifts in order to study how they were physiologically affected by his generosity because he defined his business activity so broadly and considered almost any expenditure remotely connected to that activity to be a business_expense petitioner claimed business_expense deductions for hundreds of questionable expenditures_for the years in issue respondent disallowed nearly all of these deductions in the notices of deficiency petitioner’s records provide substantiation for a limited number of his claimed deductions petitioner failed to produce a receipt or other documentation of payment for most of his claimed expenses and some of the receipts he did submit show that he spent less than the amount claimed in addition his records fail to identify the purpose of some expenses in other instances the records indicate that expenditures were incurred in 5it is unclear how petitioner expected to profit from this research activity petitioner claimed that his research would lead to patents that would generate income but the record evidences only a single patent application_for a garment bag petitioner did not explain how that patent related to a business in medical_research respondent has however conceded that petitioner operated the institute for postgraduate interdisciplinary studies with a profit objective connection with his teaching positions as opposed to his business respondent has since conceded that petitioner did substantiate a number of his expenses and is thus entitled to deduct them on his schedules c respondent also conceded that petitioner is entitled to deduct on schedule a itemized_deductions expenses that his records designated as having been incurred in connection with his teaching jobs however respondent maintains that petitioner is not entitled to deduct the remaining expenses for which petitioner’s records do not substantiate payment and or a business_purpose at trial petitioner testified as to why each of the expenses allowed as a deduction on schedule a were in fact an ipis expense and as to the purpose of each of the expenses disallowed for lack of business_purpose we address each of these items below a amounts allowed on schedules c respondent conceded that petitioner has substantiated the following amounts as business_expenses 6our review of petitioner’s records and the record as a whole reveals that respondent’s concessions were generous expense dollar_figure car and truck dollar_figure insurance dollar_figure legal and professional dollar_figure office dollar_figure travel meals and entertainment dollar_figure utilities dollar_figure other dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1because taxpayers are not allowed to use the per_diem rate to calculate their lodging_expenses on schedule c respondent allowed only the dollar_figure of lodging_expenses for which petitioner actually substantiated payment see duncan v commissioner tcmemo_2000_269 2respondent conceded the dollar_figure of lodging_expenses for which petitioner actually substantiated payment 3respondent conceded that petitioner is entitled to use the per_diem rate for days 4respondent conceded that petitioner is entitled to use the per_diem rate for days in palo alto days in schenectady new york and days in san diego california petitioner improperly used a per_diem rate of dollar_figure per day for the days in schenectady and the per_diem rates for all of the days in palo alto and san diego the correct rates are dollar_figure per day for the days in palo alto between oct and date dollar_figure per day for the days in palo alto between jan and date dollar_figure per day for the days in schenectady and dollar_figure per day for the days in san diego see revproc_2002_63 2002_2_cb_691 revproc_2003_80 2003_2_cb_1037 c f_r ch app a on the basis of the record we hold the following items to be business_expenses properly deductible on schedule c for petitioner claimed a dollar_figure legal and professional expense for a subscription to the national geographic magazine he did not have a receipt for his subscription for that year but he was able to provide respondent with a receipt for petitioner has thus provided the court an evidentiary basis for allowing a deduction for the subscription and we may do so even though petitioner was unable to fully substantiate the expense see 39_f2d_540 2d cir petitioner claimed a legal and professional expense of dollar_figure and a other expense of dollar_figure for the purchase of books which he discussed with business associates as part of his ipis research petitioner also claimed a office expense of dollar_figure for the purchase of video recorders for people who were working with him to record events which he would like to have them record in addition petitioner claimed a office expense of dollar_figure for the purchase of a travel bag and a briefcase which were used only for ipis business after review of the evidence we hold that petitioner is entitled to deductions for the following expenses 7these amounts include amounts respondent conceded or allowed expense car and truck insurance legal and professional office travel meals and entertainment utilities other dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure b amounts allowed on schedules a charitable_contributions dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_170 generally allows a taxpayer a deduction for any charitable_contribution made during the taxable_year subject_to certain limitations for individual taxpayers a charitable_contribution is deducted on schedule a as an itemized_deduction petitioner claimed dollar_figure for legal and professional expenses and dollar_figure for office expenses for donations to nonprofit_organizations respondent allowed charitable_contribution deductions for these donations petitioner has not adequately shown that these contributions were other than personal accordingly we hold that petitioner is entitled to deduct dollar_figure for and dollar_figure for as charitable_contributions on schedules a unreimbursed employee_expenses an employee may generally deduct unreimbursed employment expenses on schedule a subject_to a floor of percent of adjusted_gross_income see sec_62 sec_67 respondent contends that a number of petitioner’s claimed ipis expenses were actually incurred in connection with his job at itp instead respondent thus allowed the following expenses as unreimbursed employee_expenses expense car and truck legal and professional office travel meals and entertainment other 1dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure 1this figure does not include a car and truck expense of dollar_figure which respondent listed as allowed on schedule a because respondent disallowed the dollar_figure in travel_expenses and the dollar_figure in meals and entertainment_expenses associated with the same trip discussed infra it appears that respondent included this car and truck expense by mistake and did not concede its deductibility 2respondent did concede that petitioner is entitled to use the per_diem rate for days 3respondent also conceded that petitioner is entitled to use the per_diem rate for days in palo alto the dollar_figure rate petitioner used applies only for the days that fall during the period oct through date see revproc_2003_80 supra c f_r ch app a the per_diem rate of dollar_figure applies to the remaining days falling between jan and date see revproc_2002_63 supra c f_r ch app a 4respondent conceded that petitioner is entitled to use the per_diem rate for days 5respondent conceded that petitioner is entitled to use the per_diem rate for days in palo alto the dollar_figure rate petitioner used applies only for the days that fall during the period between oct and date see revproc_2003_80 supra c f_r ch app a the per_diem rate of dollar_figure applies to the remaining days falling between jan and date see revproc_2002_63 supra c f_r ch app a petitioner argues without providing adequate documentation that the expenses respondent allowed on schedules a were ipis expenses that belong on schedules c a car and truck travel and meals and entertainment_expenses during the years in issue petitioner routinely drove from csudh to palo alto almost weekly respondent contends that petitioner drove to his job at itp and therefore the expenses belong on schedules a as unreimbursed employee_expenses petitioner claims he always drove straight to the stanford university library to perform research for ipis and therefore claimed these amounts on schedules c as ipis business_expenses we do not find petitioner’s claim to be credible for two reasons first petitioner’s claim is contradicted by his own records in his logs petitioner labeled these trips itp the log entries for these trips make no mention of ipis at all second petitioner’s claim is not credible because petitioner’s testimony contradicted the documentary_evidence petitioner claimed that on the way home from palo alto he frequently stopped by his property in santa barbara to remove weeds petitioner claims that this work added up to at least hours of work on his property in and that he therefore satisfied sec_469 discussed infra even if we were generous in assuming that petitioner made this trip every single week his claim converts to spending over hours removing weeds during each visit since the approximately mile trip to santa barbara would have taken approximately hours petitioner would have arrived in santa barbara in the afternoon assuming that he left palo alto in the morning and would have been removing weeds into the middle of the night considered in its entirety petitioner’s story is thus without substance and beyond reality for these reasons we find that petitioner incurred these expenses in connection with his job at itp and hold that these are itemized_deductions that belong on schedule a b legal and professional office and other expenses respondent allowed the following expenses on schedules a of petitioner’ sec_2002 and returns but petitioner insists these were ipis business_expenses expense amount reason claimed for expense legal and professional other office office other dollar_figure fedex service to itp’s dean of students dollar_figure book purchase dollar_figure dollar_figure printing expenses book purchase dollar_figure business purchase sec_1petitioner claimed a deduction of dollar_figure but the receipt he submitted shows a purchase of only dollar_figure 2petitioner claimed a dollar_figure deduction respondent allowed dollar_figure on schedule c allowed dollar_figure on schedule a and disallowed the remaining dollar_figure despite petitioner’s contentions to the contrary the receipts submitted for these expenses and the entries in petitioner’s log are labeled itp the record thus reveals these expenses were incurred in his capacity as an employee of itp rather than in connection with ipis accordingly we hold these expenses to be unreimbursed employee_expenses deductible on schedules a conclusion we hold that petitioner is entitled to deductions for the following expenses expense car and truck legal and professional office travel meals and entertainment other c amounts disallowed dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure no direct connection with petitioner’s business only ordinary and necessary business_expenses directly connected with or pertaining to the taxpayer’s trade_or_business may be deducted sec_1_162-1 income_tax regs 8the amounts include those respondent conceded or allowed petitioner claimed a dollar_figure car and truck expense in connection with a trip to his rental property petitioner claims his rental property was a business address for ipis but he did not identify the business_purpose of this particular trip petitioner claimed a dollar_figure other expense for a ticket to a play about aids in africa petitioner contended that this was a business_expense because he was studying aids as part of his business he also claimed the following expenditures as business_expenses because they were spent on business associates expense amount reason for claimed expense car and truck dollar_figure trip to attend associate’s memorial service legal and professional legal and professional meals and entertainment travel other office office dollar_figure payment to former employees dollar_figure gifts for associates dollar_figure appreciation party for associates dollar_figure trip to visit associates dollar_figure gifts for associate dollar_figure dollar_figure gifts for associates payments to or on behalf of associates petitioner is not entitled to deduct these payments because he has supplied at best a tangential connection between the expenditures and his business the fact that petitioner spent these amounts on business associates does not by itself establish a direct connection with his business petitioner’s past dealings with his associates do not automatically convert future interactions with them into business transactions furthermore these expenses are classified as automobile travel entertainment or business gift_expenses that are subject_to more rigorous substantiation under sec_274 to deduct these expenses petitioner must substantiate a the amount of the expense b the time and place the expense was incurred the business_purpose of the expense and c in the case of an entertainment or gift expense the business relationship to petitioner of each expense incurred see id each element must be substantiated by adequate_records or by sufficient evidence corroborating petitioner’s own statement see id although petitioner testified as to the business_purpose of these expenses he did not provide appropriate records or evidence to corroborate his testimony accordingly we hold that petitioner is not entitled to deduct these expenses sec_274 for petitioner deducted numerous items which constitute automobile travel or entertainment_expenses expense car and truck travel amount dollar_figure dollar_figure car and truck dollar_figure car and truck dollar_figure expense car and truck amount dollar_figure reason claimed for expense trip to discuss repayment of a loan trip to discuss repayment of a loan trip to hospital for ipis research trip to interview person with bipolar disorder reason claimed for expense trip to interview head of charitable_organization meals and entertainment dollar_figure entertaining head of charitable_organization other dollar_figure staff luncheon for csudh because these expenses constitute automobile travel and entertainment_expenses petitioner must satisfy the more rigorous substantiation requirements of sec_274 petitioner failed to provide evidence to corroborate his testimony as to the business_purpose of these expenses accordingly we hold that petitioner is not entitled to deduct these expenses unnecessary expenses petitioner claimed office expenses of dollar_figure and dollar_figure for the purchase of books each of these expenses represented a purchase of two copies of a book respondent allowed deductions of dollar_figure and dollar_figure for the purchase of a single copy of each book but petitioner could not explain why he needed the second copies petitioner also claimed a office expense of dollar_figure for the purchase of a travel bag and a briefcase petitioner claims this luggage was different from the travel bag and briefcase he had purchased earlier discussed supra but the receipt he presented indicates otherwise petitioner did not offer a reason he needed duplicates of these items and has therefore failed to prove the expenses were necessary see sec_1_162-1 income_tax regs petitioner also claimed utilities expenses of dollar_figure in and dollar_figure in for a phone line at his collaborator’s home in palo alto palo alto line petitioner claims the line was used only for his personal voice mail even if we assume that petitioner’s testimony is credible the expense is redundant and not ordinary and necessary because petitioner already maintained a toll-free line for which he claimed--and respondent mostly allowed--utilities expenses in and petitioner testified that the toll-free line was a business phone so that when i am traveling anywhere in the world i can pick up messages and emergencies because petitioner already had a line where people could leave him messages he had no need for a palo alto line accordingly we hold that petitioner is not entitled to deduct these expenses personal expenses petitioner claimed office expenses of dollar_figure for the cost of repairing his wristwatch and dollar_figure for the purchase of art for his apartment in long beach these expenses are inherently_personal and thus nondeductible see sec_262 nondeductible charitable_contributions petitioner attended a charity dinner hosted by itp petitioner claimed a office expense for a dollar_figure donation to itp according to a letter from itp the fair_market_value of the dinner was dollar_figure petitioner also claimed a office expense of dollar_figure for the purchase of five books at the dinner petitioner testified that the purchase acts as a contribution from his business to itp because petitioner received goods and services in exchange for and equal to the amount of his contributions they cannot be considered charitable_contributions the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration 477_us_105 accordingly we hold that petitioner is not entitled to deduct these expenses no business_purpose offered petitioner claimed a utilities expense of dollar_figure in for a phone line at his rental property petitioner claimed that the line was used for ipis business and so that anyone including the tenants of the rental property could call petitioner for any purpose petitioner’s claim is not plausible because according to his own testimony he spent what little time he was at his rental property removing weeds petitioner offered no explanation as to how the phone line was used in his business and there is no evidence of any business use whatsoever furthermore even if there had been some business use of the phone line petitioner would not be entitled to deduct this expense because he failed to identify the amount of business use of the line as opposed to the tenants’ personal_use of the phone line petitioner also claimed a utilities expense of dollar_figure for another phone line petitioner did not offer any explanation as to how this line was used in his business petitioner claimed a office expense of dollar_figure for a payment to an executive of csudh petitioner did not explain what this payment was for petitioner claimed car and truck expenses totaling dollar_figure travel_expenses totaling dollar_figure meals and entertainment_expenses totaling dollar_figure and other expenses totaling dollar_figure for which he offered no business_purpose accordingly we hold that petitioner is not entitled to deduct these expenses petitioner’s testimony contradicted by his own records for petitioner claimed dollar_figure in car and truck expenses dollar_figure in travel_expenses and dollar_figure in meals and entertainment_expenses which were purportedly incurred while attending a centers for disease control and prevention conference in atlanta georgia petitioner’s log however indicates he visited friends and went to his family’s home in south carolina instead petitioner claimed a meals and entertainment expense of dollar_figure purportedly incurred while entertaining a business_associate petitioner’s receipts show that this expense consisted of dollar_figure spent at a restaurant and dollar_figure spent on groceries petitioner however testified that he neither bought the groceries for his associate nor entertained her at his home petitioner claimed a other expense of dollar_figure for purported aids research the receipt petitioner submitted for this expense however shows a purchase of groceries petitioner claimed a other expense of dollar_figure for postage petitioner claimed that postage was for mail sent to his associate ricki lewis respondent allowed dollar_figure in postage to schenectady where ricki lewis lived respondent disallowed the remaining dollar_figure because that amount constituted postage to atlanta georgia where petitioner’s daughter resided petitioner has failed to substantiate these deductions because his records refute his testimony regarding the business_purpose of these expenses accordingly we hold that petitioner is not entitled to deduct these expenses failure to substantiate payment respondent disallowed the remainder of petitioner’s claimed deductions for petitioner’s failure to substantiate payment of the expenses claimed petitioner claimed a per_diem meals expense of dollar_figure for a day in december for which he did not have a corresponding travel expense petitioner is not entitled to deduct this expense because taxpayers are not entitled to claim per_diem meals expenses without traveling away from home see sec_162 revproc_2002_63 sec_3 2002_2_cb_691 for the remainder of the expenses respondent disallowed for lack of substantiation petitioner claimed that he had receipts evidencing payment but did not provide them to respondent or the court accordingly we hold that petitioner is not entitled to deduct these expenses conclusion for these reasons we hold that petitioner is not entitled to deductions for the following expenses expense car and truck legal and professional office travel meals and entertainment utilities other to reflect the foregoing dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure decisions will be entered under rule
